DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s filing on 22 January 2021.
Claims 1 – 18 are pending.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 January 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the features canceled from the claim.  No new matter should be entered.
“a first locking member configured to selectively lock the manipulation member in the OFF position according to the switching position of the mode-switching member” and “a second locking member configured to selectively lock the manipulation member in the ON position according to the switching position of the mode-switching member” – claim 1.  In other words, while figs. 1 – 11 shows a rotary tool with a single locking member 66 and figs. 12 – 17 shows a rotary tool with a single locking member 76, there are no drawings showing a rotary tool comprising two separate locking members (i.e., a first locking member and a second locking member) as required in claim 1.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 – 18 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Regarding claim 1, lines 15 – 18, the limitation, “a first locking member configured to selectively lock the manipulation member in the OFF position according to the switching position of the mode-switching member; and a second locking member configured to selectively lock the manipulation member in the ON position according to the switching position of the mode-switching member”, fails to comply with the enablement requirement.  
Please note, "enablement requires that the specification teach those in the art to make and use the invention without 'undue experimentation.’ That some experimentation may be required is not fatal; the issue is whether the amount of experimentation required is not 'undue. " In re Vaeck, 947 F.2d 488, 495 (Fed. Cir. 199 1) (citation omitted, emphasis in original). "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations." In re Wands, 858 F.2d 73 1, 737 (Fed. Cir. 1988). The factual considerations discussed in Wands are: (1) the quantity of experimentation necessary to practice the invention, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims. Id. In the instant case, there is a lack of enablement to practice the invention due to the following factual considerations: there is no amount of direction or guidance presented in the specification for a rotary hammer comprising the limitation, there is an absence of working examples of an rotary hammer comprising the limitation, and since there is no amount of direction or guidance presented in the specification or working examples of an rotary hammer comprising the limitation, there would be an undue quantity of experimentation necessary to practice the invention.  First, there is no amount of direction or guidance presented in the specification for a rotary hammer comprising the limitation. The claims require a rotary hammer comprising two separate locking members, a first locking member and a second locking member, wherein the two separate locking members are configured with specified functions; however, in both embodiments of the invention, the first embodiment shown in figs. 1 – 11 and the second embodiment shown in figs. 12 – 17, the specification describes rotary tools comprising only a single locking member, locking member 66 or locking member 76, respectively, performing both specified functions.  Moreover, the specification describes the locking member 66 (or the locking member 76) as an example of both the "first locking member" and the "second locking member" in a single embodiment ([0112]) explicitly stating the claimed first locking member and second locking member are a single locking member, not two separate locking members as specified in the claims.  Lastly, the drawings only show a single locking member, either locking member 66 in the first embodiment or locking member 76 in the second embodiment, not two separate locking members as specified in the claims.  Thus, the specification does not disclose a rotary hammer comprising two separate locking members in a single embodiment; specifically, the specification does not disclose a rotary hammer comprising a first locking member with the claimed function of selectively locking the manipulation member in the OFF position according to the switching position of the mode-switching member and a second locking member with the claimed function of selectively locking the manipulation member in the ON position according to the switching position of the mode-switching member.  Second, there is an absence of working examples of a rotary hammer comprising the limitation.  Neither the specification or a sampling of the prior art (US 6,550,545; US 8,286,724; US 2018/0099395; and US 20018/0250802) discloses a working example of a rotary hammer comprising a first locking member with the claimed function of selectively locking the manipulation member in the OFF position according to the switching position of the mode-switching member and a second locking member with the claimed function of selectively locking the manipulation member in the ON position according to the switching position of the mode-switching member.  Lastly, since there is no amount of direction or guidance presented in the specification or working examples of an rotary hammer comprising the limitation, there would be an undue quantity of experimentation necessary to practice the invention. In other words, one having ordinary skill in the art has no instruction or guidance from either the specification or the prior art to make a rotary hammer comprising a first locking member with the claimed function of selectively locking the manipulation member in the OFF position according to the switching position of the mode-switching member and a second locking member with the claimed function of selectively locking the manipulation member in the ON position according to the switching position of the mode-switching member, and thus would have to ‘start from scratch’ to make a rotary tool with the claimed limitation.  Therefore, in view of these factual considerations, the limitation, “a first locking member configured to selectively lock the manipulation member in the OFF position according to the switching position of the mode-switching member; and a second locking member configured to selectively lock the manipulation member in the ON position according to the switching position of the mode-switching member”, fails to comply with the enablement requirement.  

Claims 1 – 18 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.

Regarding claim 1, lines 15 – 18, the limitation, “a first locking member configured to selectively lock the manipulation member in the OFF position according to the switching position of the mode-switching member; and a second locking member configured to selectively lock the manipulation member in the ON position according to the switching position of the mode-switching member”, fails to comply with the written description requirement.
Please note, the inquiry into whether the description requirement is met must be determined on a case-by-case basis and is a question of fact. In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976). A description as filed is presumed to be adequate, unless or until sufficient evidence or reasoning to the contrary has been presented by the examiner to rebut the presumption. See, e.g., In re Marzocchi, 439 F.2d 220, 224, 169 USPQ 367, 370 (CCPA 1971).  In the instant case, The claims require a rotary hammer comprising two separate locking members, a first locking member and a second locking member, wherein the two separate locking members are configured with specified functions; however, in both embodiments of the invention, the first embodiment shown in figs. 1 – 11 and the second embodiment shown in figs. 12 – 17, the specification describes rotary tools comprising only a single locking member, locking member 66 or locking member 76, respectively, performing both specified functions.  Moreover, the specification describes the locking member 66 (or the locking member 76) as an example of both the "first locking member" and the "second locking member" in a single embodiment ([0112]) explicitly stating the claimed first locking member and second locking member are a single locking member, not two separate locking members as specified in the claims.  Lastly, the drawings only show a single locking member, either locking member 66 in the first embodiment or locking member 76 in the second embodiment, not two separate locking members as specified in the claims.  Thus, the specification does not disclose a rotary hammer comprising two separate locking members in a single embodiment; specifically, the specification does not disclose a rotary hammer comprising a first locking member with the claimed function of selectively locking the manipulation member in the OFF position according to the switching position of the mode-switching member and a second locking member with the claimed function of selectively locking the manipulation member in the ON position according to the switching position of the mode-switching member.  Furthermore, the claims seem to seem to differentiate between the first embodiment of the invention, as shown figs. 1 – 11, in claims 3 – 15 and a second embodiment of the invention, as shown in figs. 12 – 17, in claims 16 – 18, wherein claims 1 – 2 are linking claims or common claims to both embodiments.  However, claim 1 recites the limitation, “a first locking member configured to selectively lock the manipulation member in the OFF position according to the switching position of the mode-switching member; and a second locking member configured to selectively lock the manipulation member in the ON position according to the switching position of the mode-switching member”, wherein the specification describes that in the second embodiment, unlike the first embodiment, whether or not the locking member is10 movable between the unlocking position and the locking position does not depend on the switching position of the mode-switching dial ([0097]).  Thus, the claims mix features of the first embodiment wherein the locking members depend on the switching position of the mode-switching dial as recited in claim 1 with the second embodiment wherein the locking members do not depend on the switching position of the mode-switching dial and such a rotary tool is not disclosed in the specification.  Therefore, the limitation, “a first locking member configured to selectively lock the manipulation member in the OFF position according to the switching position of the mode-switching member; and a second locking member configured to selectively lock the manipulation member in the ON position according to the switching position of the mode-switching member”, fails to comply with the written description requirement because a rotary tool comprising the limitation is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of such a rotary tool.

Due to the rejection of independent claim 1 under 35 U.S.C. §112(a) and the resulting uncertainty as to the correct interpretation and scope of the claim, it would not be proper to reject the claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. §102 / 35 U.S.C. §103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 – 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 2, lines 3 – 4, 4, 5 – 6, and 7; claim 3, lines 8 – 9, 9, 13, and 17 – 18; claims 7, line 4; claim 11, line 4; claim 14, line 1; claim 15, lines 11 and 13; claim 16, line 13; claim 17, line 8; and claim 18, line 3; the limitation, “the locking member”, is indefinite because the limitation is ambiguous whether the limitation refers to either previously recited limitation, “a first locking member”, in claim 1, line 15; previously recited limitation, “a second locking member”, in claim 1, line 17; or previously recited limitation, “one single locking member”, in claim 2, lines 2 – 3.  Since claims 3 – 18 depend upon claim 2, claims 3 – 18 are likewise rejected under 35 USC §112(b) for indefiniteness.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626. The examiner can normally be reached 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        28 September 2022

/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731